DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 3/17/2022.
Claims 1, 7, and 8 have been amended and are hereby entered.
Claim 6 has been canceled.
Claims 1-5 and 7-8 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
International Priority
The ADS filed 7/19/2019 properly claims priority to JP 2018199416, filed 10/23/2018.  JP 2018199416 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 10/23/2018.

Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant argues that the claims do not recite a judicial exception, particularly because the recited steps are performed by or via various computer components such as a server and a terminal device.  This essentially reiterates an argument previously advanced and answered, and the argument remains unpersuasive for essentially the same reasons.  Particularly, Applicant’s argument misapprehends the standards for recitation of an abstract idea in that specifically claiming a limitation in which an abstract step is performed by a computer component does not prevent said limitation from reciting an abstract idea.  See MPEP 2106.04(a)(2) and the explanation set forth in the Final Rejection dated 2/25/2022 for more information on this standard.  Examiner notes that the recited computer components themselves are not abstract and as such must be considered as additional elements (as they were previously and continue to be presently considered).  
Applicant further argues that, even if the claims do recite abstract ideas, they are integrated into a practical application by way of those same computer components, essentially repeating another previously advanced and answered argument.  This argument misapprehends the function and categorization of said computer components within the claim as a whole.  The performance of abstract ideas on computer components does not integrate the claims into a practical application.  Rather, in the context in which they are claimed, these computer components are merely used as tools to perform the recited abstract ideas.  See MPEP 2106.05(f) and the explanation set forth in the Final Rejection dated 2/25/2022 for more information on this standard.  
Examiner notes that Applicant’s arguments appear to continue to use the plain meaning of “practical application” rather than its judicially defined meaning, particularly as a “practical application” is not merely a set of steps with “a tangible real-world operation.”  See MPEP 2106.04(d) and 2106.05 for more information on this standard.
Regarding Applicant's request that Examiner respond with citations from the January 2019 PEG, Examiner points out that the January 2019 PEG is not the most up to date source of guidance provided by the Office, having been partially superseded by the October 2019 PEG Update. Further, the guidance of both of these has been incorporated into the most recent version of the MPEP. As such, Examiner will continue to cite to the MPEP, as this is the most up to date source of Guidance provided by the Office.
Claim Rejections – 35 USC § 103
	Applicant’s arguments on the subject of 103 are based entirely on newly presented limitations.  Examiner is unable to find an obvious combination of references which disclose the independent claims as presently amended.  Therefore, the previous 103 rejections are withdrawn.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 7, and 8, the limitations of transmit, to the server, reservation information including identification information of the use reservation when an occurrence of the use reservation of the service is detected by the reservation system, wherein the reservation information includes a reservation start time point of the use reservation; transmit, to the server, cancellation information including the identification information of the use reservation when an occurrence of a cancellation of the use reservation is detected by the reservation system, wherein the cancellation information includes a cancellation occurrence time point of the use reservation; transmit, to a terminal device of a user, use promoting information that enables a service user to use the service under a more beneficial condition as the degree of influence is greater; and transmit, to the terminal device, an instruction for implementing route guidance to a location where the service is provided, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Particularly, these limitations fall within at least the subcategory of commercial or legal interactions.  Additionally, the limitations of store the reservation information when the reservation information is received from the reservation system; determine a degree of influence on a loss of profit to a provider of the service based at least on a time from the cancellation occurrence time point to the reservation start time point when the cancellation information is received from the reservation system; determine whether the reservation information includes service contents including at least one of food or drink; and when the reservation information includes the service contents, determine that the degree of influence is greater than when the reservation information does not include the service contents, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Particularly, the steps described in these limitations include observations, evaluations, judgments, and/or opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a reservation system that manages a use reservation of a service and configured to perform various limitations, a server configured to communicate with the reservation system and configured to perform various limitations, and a terminal device of a user.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-5, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 3 disclose narrowing the reservation information to include particular information (merely narrowing the field of use) and determining a degree of influence based on said particular information (an abstract idea in the form of a mental process), which do not integrate the claims into a practical application.
Claim 4 discloses the transmission of cancellation information under specific circumstances (an additional element in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 5 discloses narrowing the reservation information to include start and end time points (merely narrowing the field of use), and setting a valid period for the promotion information corresponding to the start and end times of the cancelled reservation (merely narrowing the field of use), which do not integrate the claim into a practical application.
Novel/Non-Obvious Subject Matter
Claims 1-5 and 7-8 contain novel and non-obvious subject matter.  The following is a statement of reasons for the indication of novel and non-obvious subject matter:  None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of independent Claims 1, 7, and 8.  In particular, the prior art of record, taken individually or in combination, fails to teach or suggest the following limitation within the context of the claims as a whole: “when the reservation information includes the service contents, determine that the degree of influence is greater than when the reservation information does not include the service contents.”  Claims 2-5 contain novel and non-obvious subject matter due to their dependence upon Claim 1.  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20110313840 – “System and Methods for Providing Location Based Discount Retailing,” Mason et al, disclosing a system for offering discounts to entice other users to substitute for a cancelled reservation
PGPub 20140156320 – “Pricing and Managing Access Rights in a Venue,” Levin, disclosing a system for setting cancellation fees based on various factors, including assumed demand and remaining time until reserved timeslot
PGPub 20160210675 – “Ordering Products/Services,” Smart, disclosing a restaurant reservation system wherein a reservation request may or may not include information regarding one or more of food and/or drink to be included in the restaurant booking
Li – The Moderating Effect of Bundling in Perceived Fairness Towards Dynamic Pricing in Restaurant Industry, ProQuest Dissertations Publishing (2013), disclosing various modifications to the value of a reservation based on bundling, discounts, and a variety of other factors
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628